Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 15, delete the second “temperature”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE-102004060121 to Jokisch et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2003/0013834 to Slack et al.
As to claims 1 and 8, Jokisch discloses a process for preparing isocyanurate-containing isocyanate mixture comprising 1) continuously providing isocyanate mixtures of that may contain two different isocyanates (0016) and a trimerisation catalyst (0045), 2) reacting of the reactants in at least one reaction zone at temperatures that range from 70-120°C (0118) to obtain uretdione and isocyanurate containing isocyanate mixture (0026, 0029, 0187), 3) moving the mixture to different reaction zones wherein the temperatures are raised 20°C higher than 
Jokisch teaches mixtures of diisocyanate may be used including toluene diisocyanate and diphenylmethane diisocyanate (0015).  There are no examples in the specification. 
Slack discloses diisocyanate mixtures of 2,4-TDI and 4,4-MDI in the preparation of isocyanurate containing isocyanate mixtures that allows for improved storage stability.
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to use the mixtures taught in Slack in the process of Jokisch because the use of such mixtures provides a partially trimerized isocyanate mixture that is storage stable (liquid) without the need to include other modifications to prevent solids formation (0021).
With regards to the temperature in step c) of the claims, Jokisch teaches that temperature conditions in the reaction zones are adapted to the conditions required for the diisocyanate to be trimerized (0118).  Jokisch teaches an initial temperature that ranges from 70-120°C and subsequent temperatures in different reaction zones that increase by at least 20°C (0130-0132).  Further, Slack teaches reaction temperatures that range from 50 to 200°C (0093).  The temperatures taught in the references overlap the claimed temperature range of claimed c).
At the time of filing it would have been obvious to a person of ordinary skill in the art to increase the temperature in the reaction zone of Jokisch within the claimed range as suggested by the prior art to shorten the residence time of the reaction to speed up processing of the 
As to claim 2, Jokisch discloses premixing the diisocyanates and the trimerisation catalyst (0069).
As to claim 3, Jokisch teaches pre-blending the isocyanate with the trimerisation catalyst prior to reaction.  Accordingly, the position is taken that it would have been obvious to pre-blend each isocyanate with the trimerisation catalyst (0071, 0073).
As to claim 4, Jokisch and Slack teach blending the isocyanate mixture first in a mixing device, then adding the catalyst and reacting in a second device (0070, 0071, “see separate feed streams).
As to claim 5, Jokisch teaches multiple dwell/mixing/reaction zones within the process steps (0113-0115) and also teaches several back mixed reaction zones (0111).
As to claim 6, Jokisch teaches a mixing temperature in the preheating zone of 40-60°C (0118).
As to claim 7, Jokisch teaches a conversion of 10 to 60% based on the NCO content before the reaction (0148) and the starting NCO content ranges from 10 to 60% (0017) and Slack teaches NCO contents provided by the mixture of 31-32% that has a viscosity of 462-1000 mPas (See Table 1).
As to claim 9, Jokisch discloses quaternary ammonium hydroxides as suitable catalysts (0034).
As to claim 10, Jokisch in view of Slack teach the addition of organic acid chloride stoppers in amounts of 2 equivalents of stopper to each mole of catalyst is used to neutralize the catalyst (0093).
As to claim 11, Jokisch discloses tris-2,4,6-(dimethylaminomethyl) phenol as a suitable catalyst (0031).
As to claim 12, Jokisch teaches thermal deactivation of the catalyst as a suitable stopper (0116).
As to claims 13-14, Jokisch teaches mixing devices attached via at least three reaction zones wherein the mixing devices include tubular reactors, stirred tanks, and controllable tubular reactors (0125-0130).
As to claim 15, it is obvious that the starting diisocyanate would be produced in a isocyanate production plant that has been transported in some way to the isocyanurate production zone.
As to claim 16, Jokisch teaches that temperature conditions in the reaction zones are adapted to the conditions required for the diisocyanate to be trimerized (0118).  Jokisch teaches an initial temperature that ranges from 70-120°C and subsequent temperatures in different reaction zones that increase by at least 20°C (0130-0132).  Accordingly, the rate of temperature change would depend on the isocyanate used and a person of ordinary skill in the art could easily adjust the rate through routine experimentation to provide the most efficient process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763